J-A22043-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT
                                                     OF PENNSYLVANIA
                         Appellee

                    v.

MARISSA DIANE BIRSTER

                         Appellant                   No. 468 MDA 2020


      Appeal from the Judgment of Sentence entered February 7, 2020
         In the Court of Common Pleas of Northumberland County
              Criminal Division at No: CP-49-CR-0001088-2019


BEFORE: SHOGAN, J., STABILE, J., and MURRAY, J.

MEMORANDUM BY STABILE, J.:                          FILED MARCH 01, 2021

      Appellant, Marissa Diane Birster, appeals from the judgment of sentence

imposed on February 7, 2020, in the Court of Common Pleas of

Northumberland County following revocation of her probation.         The case

returns to us following remand for appointment of new counsel, filing of a Rule

1925(b) statement, and issuance of a Rule 1925(a) opinion. For the reasons

set forth below, we affirm in part, reverse in part, and remand for

resentencing.

      By way of background, at the conclusion of a revocation of probation

hearing conducted on February 7, 2020, the trial court determined Appellant

violated her supervision. With respect to her conviction for endangering the

welfare of children (“EWOC”), the court revoked Appellant’s probation and

resentenced her to a term of two years plus one day to four years in a state
J-A22043-20


correctional institution, with credit for time served.       With regard to her

conviction for possession of a controlled substance, the court revoked

Appellant’s probation and resentenced her to a county sentence of three to six

months in the Northumberland County Jail, concurrent with her EWOC

sentence.1 The court announced that Appellant could be paroled immediately

to the state sentence for EWOC.

       Appellant filed a motion for reconsideration of sentence on February 10,

2020, arguing, inter alia, that the trial court improperly permitted hearsay

testimony of Probation Officer Kasey Fisher in violation of Appellant’s

Confrontation Clause rights.        The testimony at issue related to Appellant’s

alleged conversations with her own probation officer, Matt Naracavage, who

was unavailable to testify at the hearing because he was on paternity leave.

Appellant also complained that she was resentenced without being afforded

the right of allocution. By order entered on February 12, 2020, the trial court

denied the motion. Appellant’s counsel at the time, Jerry Grill, Esquire, of the

Northumberland County Public Defender’s Office, filed a timely appeal. On

March 30, 2020, the trial court ordered the filing of a Rule 1925(b) statement.

Counsel did not comply and the trial court issued an order on April 30, 2020,

indicating it would not file a Rule 1925(a) opinion.

____________________________________________


1The possession charges were filed under a separate Northumberland County
docket number, CR-1090-2019. Appellant did not pursue an appeal to this
Court from that conviction.



                                           -2-
J-A22043-20


       On June 5, 2020, Attorney Michael D. Suders filed a brief with this Court

on behalf of Appellant.2 The Commonwealth filed its brief raising, inter alia,

Appellant’s failure to file a Rule 1925(b) statement and the resultant waiver

of all issues on appeal.

       In accordance with Pa.R.A.P. 1925(c)(3), we remanded for appointment

of new counsel, filing of a Rule 1925(b) statement, and issuance of a Rule

1925(a) opinion.        By order entered November 9, 2020, the trial court

appointed Gerald Iwanejko, Jr., as counsel for Appellant and directed counsel

to file a Rule 1925(b) statement within 21 days of the order.          Counsel

complied.3     On January 20, 2021, the trial court issued its Rule 1925(a)

opinion. We are now in a position to consider Appellant’s issues on appeal.

       In her Rule 1925(b) statement, Appellant asserts the following four

errors:

       a. [The trial court] incorrectly allowed the hearsay testimony of
          the Northumberland County PA probation officer at the 7
          February 2020 hearing on the Petition to Revoke Probation to
          be provided without a recognized hearsay exception.

       b. [The trial court] incorrectly allowed the aforesaid hearsay
          testimony to be provided in violation of the Confrontation
          Clause of the 6th Amendment to the United States Constitution.



____________________________________________


2Although Attorney Suders does not identify himself as an assistant public
defender, the address on the brief is the address of the Northumberland
County Public Defender’s Office.

3As reflected on page 2 of the Rule 1925(b) statement, Attorney Iwanejko is
an attorney in the Northumberland County Public Defender’s Office.

                                           -3-
J-A22043-20


      c. [The trial court] failed to allow [Appellant] an opportunity to be
         heard prior to re-sentencing by way of allocution.

      d. [The trial court] failed to adequately weigh the originally
         imposed sentence of probation only in light of the severity of
         the alleged violation(s) in imposing a State Correctional
         Institution sentence upon revocation.

Rule 1925(b) Statement at 2 (citations omitted).

      As noted, prior counsel filed a brief with this Court on June 5, 2020,

despite the lack of a Rule 1925(b) concise statement. In that brief, Appellant

raised an issue challenging the trial court’s ruling on hearsay testimony and

an issue relating to sentencing, and specifically challenged the trial court’s

failure to provide Appellant her right of allocution prior to resentencing.

Because the issues raised in Appellant’s Rule 1925(b) statement were

adequately addressed in her brief, and because the Commonwealth responded

to those issues is its brief filed on June 24, 2020, we are able to address

Appellant’s issues without supplemental briefs.

      In her first two issues, Appellant complains that the trial court permitted

the testimony of Probation Officer Fisher without a recognized hearsay

exception and in violation of the Confrontation Clause of the Sixth

Amendment.        “An appellate court’s standard of review of a trial court’s

evidentiary rulings, including rulings on the admission of hearsay . . . is abuse

of discretion.”   Commonwealth v. Walter, 93 A.3d 442, 449 (Pa. 2014)

(citation omitted). Therefore, this Court will not disturb an evidentiary ruling

unless “the law is overridden or misapplied, or the judgment exercised is


                                      -4-
J-A22043-20


manifestly unreasonable, or the result of partiality, prejudice, bias, or ill-will,

as shown by evidence of record.” Commonwealth v. Cooper, 941 A.2d 655,

667 (Pa. 2007) (citation omitted).             “To constitute reversible error, an

evidentiary ruling must not only be erroneous, but also harmful or prejudicial

to the complaining party.” Commonwealth v. Lopez, 57 A.3d 74, 81 (Pa.

Super. 2012) (citation omitted).

       A review of the revocation hearing transcript reflects that Probation

Officer Fisher (“Fisher”) testified on direct examination as to the notes entered

in the probation office system by her partner, Probation Officer Matt

Naracavage (“Naracavage”), who was on paternity leave at the time of the

hearing and unable to attend.4           Fisher testified that she had supervised

Appellant for a period of time.          Notes of Testimony, 2/7/20, at 6.    She

explained that Appellant absconded from a rehab program at Gaudenzia,

leading the probation office to issue a warrant for her arrest. Following up on

information concerning Appellant’s whereabouts, Naracavage was present for

Appellant’s arrest and then entered a note into the system used by the office

to document all notes regarding offenders. Id. at 7-8. Only the probation

officers and supervisors in the office have access to the system. Id. at 8.



____________________________________________


4 In light of Naracavage’s unavailability for the hearing, the Commonwealth
requested a continuance. Appellant’s counsel objected. The Commonwealth
then proposed that Naracavage testify by telephone. Appellant’s counsel
again objected, noting he was not familiar with Naracavage and wanted him
in the courtroom. Notes of Testimony, 2/7/20, at 3-4.

                                           -5-
J-A22043-20


Fisher explained that she became aware of Naracavage’s note regarding

Appellant’s arrest because “we have the ability to forward the note to the

supervising PO.” Id. at 9. She testified that Naracavage’s note indicated that

he followed up on the information relating to Appellant’s whereabouts, and

that Appellant was found at the location, taken into custody, and admitted

ingesting methamphetamine before being transported to jail.        Id. at 9-10.

Moreover, she spoke with Naracavage that same evening about what

happened at the arrest. Id. at 7.

      Following cross-examination, the trial court questioned Fisher about

access to the computers and whether the notes entered into the computer are

“regularly kept in the course of business of the probation office.” Id. at 13.

Fisher confirmed that was the case and that the notes are proprietary to

members of the probation office and are accessible only by passwords. Id.

“The court ruled the testimony could be used as it believed this would fall

under the business records exception to the hearsay rule.”            Trial Court

Opinion, 1/20/21, at 3 (unnumbered).

      “Hearsay” is “a statement that (1) the declarant does not make while

testifying at the current trial or hearing; and (2) a party offers in evidence to

prove the truth of the matter asserted in the statement.”       Pa.R.E. 801(c).

Under the Pennsylvania Rules of Evidence, hearsay evidence is incompetent

and inadmissible unless it meets an exception set forth in the Rules or one

prescribed by our Supreme Court or by statute.         Pa.R.E. 802.    One such


                                      -6-
J-A22043-20


exception to the prohibition against hearsay, and the exception at issue in this

case, is commonly known as the business records exception, which permits

the admission of:

      A record (which includes a memorandum, report, or data
      compilation in any form) of an act, event or condition if:

            (A) the record was made at or near the time by—or from
      information transmitted by—someone with knowledge;

             (B) the record was kept in the course of a regularly
      conducted activity of a “business”, which term includes business,
      institution, association, profession, occupation, and calling of
      every kind, whether or not conducted for profit;

            (C) making the record was a regular practice of that activity;

             (D) all these conditions are shown by the testimony of the
      custodian or another qualified witness, or by a certification that
      complies with Rule 902(11) or (12) or with a statute permitting
      certification; and

            (E) the opponent does not show that the source of
      information or other circumstances indicate a lack of
      trustworthiness.

Pa.R.E. 803(6).     See also 42 Pa.C.S.A. § 6108(b), which provides:

      A record of an act, condition or event shall, insofar as relevant, be
      competent evidence if the custodian or other qualified witness
      testifies to its identity and the mode of its preparation, and if it
      was made in the regular course of business at or near the time of
      the act, condition or event, and if, in the opinion of the tribunal,
      the sources of information, method and time of preparation were
      such as to justify its admission.

      Under the circumstances of this case, and in light of the testimony

presented by Fisher, we discern no abuse of discretion in the trial court’s

determination that the Commonwealth satisfied the conditions of Pa.R.E.


                                      -7-
J-A22043-20


803(6).    Therefore, we shall not disturb its ruling regarding admission of

Fisher’s testimony under the business records exception to the hearsay rule.

Appellant’s first issue fails.

      In her second issue, Appellant contends that admission of Fisher’s

testimony violated the Confrontation Clause of the Sixth Amendment. This

Court considered and rejected a similar argument in Commonwealth v.

Colon, 102 A.3d 1033 (Pa. Super. 2014), a case that involved an excited

utterance hearsay exception. This Court noted:

      With regard to the Sixth Amendment right to confrontation, this
      Court has explained “[t]he Confrontation Clause in the Sixth
      Amendment to the United States Constitution provides that [i]n
      all criminal prosecutions, the accused shall enjoy the right . . . to
      be confronted with the witnesses against him . . .”
      Commonwealth v. Wantz, 84 A.3d 324, 337 (Pa. Super. 2014)
      (citations and internal quotations omitted). Probation and parole
      revocation hearings however, are not equivalent to criminal
      prosecutions. Rather, because “[p]robation, like parole, is not
      part of the criminal prosecution . . . the full panoply of rights due
      a defendant in a criminal trial does not apply to probation
      revocation. Probation is a suspended sentence of incarceration
      served upon such terms and conditions as imposed by the
      sentencing court. Probation revocation requires a truncated
      hearing by the sentencing court to determine whether probation
      remains rehabilitative and continues to deter future antisocial
      conduct. Such a hearing takes place without a jury, with a lower
      burden of proof, and with fewer due process protections.”
      Commonwealth v. Holder, 569 Pa. 474, 805 A.2d 499, 503–
      504 (2002). At a probation or parole revocation hearing, the
      following procedural safeguards apply:

          (a) written notice of the claimed violations of [probation or]
          parole; (b) disclosure to the [probationer or] parolee of
          evidence against him; (c) opportunity to be heard in person
          and to present witnesses and documentary evidence; (d)
          the right to confront and cross-examine adverse
          witnesses (unless the hearing officer specifically

                                      -8-
J-A22043-20


         finds good cause for not allowing confrontation); (e)
         a “neutral and detached” hearing body such as a traditional
         parole board, members of which need not be judicial officers
         or lawyers; and (f) a written statement by the factfinders as
         to the evidence relied on and reasons for revoking
         [probation or] parole.

      Commonwealth v. Ferguson, 761 A.2d 613, 617–618 (Pa.
      Super. 2000) quoting Gagnon v. Scarpelli, 411 U.S. 778, 786,
      93 S.Ct. 1756, 1762, 36 L.Ed.2d 656 (1973) (emphasis added).

Id. at 1039-40.

      Here, Naracavage was unable to attend the revocation hearing because

he was on paternity leave. Appellant objected to continuing the hearing or

permitting Naracavage to testify by telephone, despite the fact he was on

leave. Under the circumstances, a finding of good cause was warranted. As

the Commonwealth contends, while the trial court did not specifically

announce a finding of good cause, this Court has found the admission of

hearsay without a specific finding of good cause to be harmless error.

Commonwealth Brief at 4 (citing Commonwealth v. Kavanaugh, 482 A.2d

1128, 1133 (Pa. Super. 1984)). As in Kavanaugh, Appellant here was not

prejudiced by the trial court’s error because the court had before it sufficient

evidence independent of the hearsay to find by a preponderance of the

evidence that Appellant had violated her probationary sentence by absconding

from her rehab program. As reflected in the revocation hearing transcript,

Appellant’s counsel indicated that “Appellant is willing to admit that she did

leave Gaudenzia in Lancaster.” Notes of Testimony, 2/7/20, at 3. Appellant’s

second issue fails for lack of merit.

                                        -9-
J-A22043-20


      In her third issue, Appellant complains that the trial court erred when it

failed to allow Appellant to address the court prior to imposition of sentence.

The trial court “acknowledges it failed to afford [Appellant] the opportunity,

without objection by defense counsel, however, this was an unintentional

oversight and not any attempt by this court to deny [Appellant] her right to

make an allocution statement.”         Trial Court Opinion, 1/20/21, at 3

(unnumbered) (some capitalization omitted).

       The Pennsylvania Rules of Criminal Procedure require that “[a]t the

time of sentencing, the judge shall afford the defendant the opportunity to

make a statement in his or her behalf[.]” Pa.R.Crim.P. 708(D)(1); see also

Pa.R.Crim.P. 704(C)(1). It is the sentencing court’s obligation to inform the

defendant of her right to speak prior to sentencing.      Commonwealth v.

Thomas, 553 A.2d 918, 919 (Pa. 1989). Where the trial court fails to inform

the defendant of her right, a resentencing hearing is required. Id.; see also

Commonwealth v. Hague, 840 A.2d 1018, 1019 (Pa. Super. 2003) (failure

to afford a defendant the right to allocution requires remand to allow for

allocution prior to resentencing).

      Even with “an unintentional oversight,” the fact remains that the trial

court failed to inform Appellant of her right to allocution. Further, Appellant

did not address the court before resentencing, except to say, “I don’t get the

chance to speak or nothing[?]” Notes of Testimony, 2/7/20, at 17. Because




                                     - 10 -
J-A22043-20


Appellant properly preserved the issue, she is entitled to a remand for

resentencing.5

       We affirm the trial court’s February 7, 2020 order insofar as it revokes

Appellant’s probation. In light of the trial court’s failure to afford Appellant

her right of allocution, we reverse the judgment of sentence and remand for

resentencing only.

       Order affirmed in part and reversed in part. Case remanded for further

proceedings in accordance with this Memorandum. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/01/2021




____________________________________________


5 In her Rule 1925(b) statement, Appellant raised a fourth issue, which relates
to sentencing. Because we are remanding for resentencing, we need not
address this issue.

                                          - 11 -